162 So. 2d 529 (1964)
Bruce Hinson GAMMAGE and Larry V. Gysin, Appellants,
v.
The STATE of Florida, Appellee.
No. 63-443.
District Court of Appeal of Florida. Third District.
March 17, 1964.
Rehearing Denied April 21, 1964.
Law Offices of Henry R. Carr and William B. Seidel, Miami, for appellants.
James W. Kynes, Jr., Atty. Gen., and Leonard R. Mellon, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and HORTON and TILLMAN PEARSON, JJ.
PER CURIAM.
By this appeal, the appellants seek review of an adverse order denying the relief sought in the trial court, by petition filed under the authority of Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
The gist of the petition was that they had been convicted by perjured testimony of a witness, which was known by a police officer to be perjured at the time of such testimony. The petition did not allege that the State prosecuting officials were aware of the falsity of the alleged perjured testimony and, failing such allegation supported by sufficient documentary evidence *530 or affidavits to this effect, the petition was insufficient and the actions of the trial judge in denying relief under same was appropriate. See: Austin v. State, Fla. App. 1964, 160 So. 2d 730, opinion filed February 14, 1964; Wild v. State of Oklahoma, 10th Cir.1951, 187 F.2d 409; Sears v. United States, 5th Cir.1959, 265 F.2d 301; Anno., 2 L. Ed. 2d 1575, 1583 and cases cited therein.
This opinion does not attempt to rule on the question of the effect of perjury by a law enforcement official as to knowledge by imputation to prosecuting officials.
Affirmed.